Citation Nr: 1500686	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  08-26 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for a bilateral hearing loss disability, prior to August 1, 2013; in excess of 20 percent from August 1, 2013 to February 18, 2014; and in excess of 80 percent from February 19, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was originally addressed by the Board in an April 2010 Board decision.  However, in December 2010 the United States Court of Appeals for Veterans Claims (Court) granted a November 2010 Joint Motion for Remand, effectively vacating the April 2010 Board decision and remanding this matter to the Board for further consideration.  In March 2011 and November 2011 the Board remanded this matter for additional evidentiary development.  

The Veteran's increased rating claim which is currently under appeal was filed in October 2007.  At that time the Veteran was evaluated at 50 percent for a bilateral hearing loss disability.  Subsequent to the Board's November 2011 Remand, the RO reduced the Veteran's evaluation to 20 percent effective August 1, 2013.  The Ro later increased the Veteran's evaluation to 80 percent effective February 19, 2014.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Entitlement to a TDIU was denied in a March 2014 rating decision.  The Veteran has filed a notice of disagreement with this decision.  Therefore, the issue of entitlement to TDIU has once again been raised during the course of the appeal.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending claims, and is listing the raised TDIU claim as an issue on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
FINDINGS OF FACT

1.  Prior to February 19, 2014, the Veteran's hearing loss has been manifested by exceptional patterns of hearing impairment of both ears consistent with an evaluation of 50 percent.

2.  From February 19, 2014, the Veteran's hearing loss has been manifested by exceptional patterns of hearing impairment of both ears consistent with an evaluation of 80 percent.

3.  The Veteran's service-connected disabilities include bilateral hearing loss disability, rated as 80 percent disabling, and bilateral tinnitus, rated as 10 percent disabling.  His combined rating is 80 percent.

4.  The Veteran meets the schedular requirements for a TDIU, but his service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to February 19, 2014, the criteria for a disability rating of 50 percent, but no higher, for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  From February 19, 2014, the criteria for a disability rating in excess of 80 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 , 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board remanded this claim most recently in November 2011.  The November 2011 Remand found that the examination ordered pursuant to the Board's March 2011 Remand was inadequate.  

The Board's November 2011 Remand instructed the RO to: (1) contact the Veteran and ask him provide and identify any additional sources of treatment, and any necessary release forms; (2) schedule the Veteran for a VA audio examination; and (3) readjudicate the claim.

VA sent a December 2011 letter requesting that the Veteran identify any additional treatment and provide the necessary authorization.  The Veteran was scheduled for and attended January 2012 and February 2014 VA examinations to assess the current severity of his bilateral hearing loss disability.  The RO readjudicated the claim in May 2013 and March 2014 Supplemental Statement of the Cases (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).  

VA provided the Veteran with adequate notice for both claims on appeal in multiple letters, including those sent in November 2007, May 2008, August 2008, and January 2011.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records including VA examinations are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 
With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The Veteran was most recently afforded a VA audiology examination in February 2014.  The examination report includes sufficient findings to rate the Veteran's hearing loss disability under the appropriate rating criteria.  In evaluating the adequacy of the examination report, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  In the present case, the February 2014 examiner elicited information from the Veteran concerning the functional effects of his disability, and the Veteran has not identified any evidence in the record indicating that there was any prejudice as a result of the examination.  Martinak¸ 21 Vet. App. at 455-56.  Thus, the Board concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Regarding the Veteran's December 2007 and April 2011 VA audiological examinations, the Board recognizes the concern with respect to the adequacy of each examination for rating purposes.  However, the December 2007 examination was found inadequate specifically because the evidence had indicated a worsening since that examination.  The April 2011 VA audio examination was determined to be inadequate as it did not address the functional impact of the Veteran's hearing loss disability.  The Board is concerned by the perceived inadequacies of these examinations, and has considered them in its ultimate decision.  However, despite the Veteran's contentions, ultimately the Board finds that the evidence does not show that the objective audiological findings reported in these examinations are inadequate or inaccurate.  

In finding that the Veteran's most recent VA audio examination is adequate for rating purposes, the Board acknowledges the request of the Veteran's representative in a November 2014 letter.  In this letter, the Veteran's representative requested that if the Board found the evidence was insufficient to warrant a higher evaluation for the entire period on appeal, then an additional VA examination should be provided to afford a retroactive opinion as to the severity of the Veteran's hearing loss.  The Board notes this request, but finds that this does not equate to an assertion that the Veteran's hearing acuity has worsened since his most recent February 2014 examination.  Furthermore, the Board finds that remand for a retroactive opinion by a VA examiner regarding the extent of the Veteran's hearing loss disability throughout the period on appeal would be of little to no value.  The evaluation of a hearing loss disability is based on the objective findings of contemporaneous audiological testing and the functional impact of the Veteran's hearing loss as determined by the examiner.  As a result, the opinion of a current VA examiner on the extent of the Veteran's hearing loss in years past would be largely limited to the objective results of the Veteran's past examinations.  As such, the Board finds that such an opinion is unnecessary as it would provide no new probative evidence as to the Veteran's condition over the entire period on appeal, including any evidence as to a potential extraschedular rating.  
Regarding the Veteran's TDIU claim, the Board again notes the argument of the Veteran's representative that an October 2007 TDIU opinion is inadequate.  However, after considering all of the evidence of record, the Board finds that remand for an additional TDIU opinion is not necessary.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  When the October 2007 opinion is read in light of the multiple VA examinations, the Board finds that there is adequate evidence to determine the Veteran's TDIU claim.

Additionally, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Increased Rating for Bilateral Hearing Loss Disability

The Veteran seeks a rating in excess of 50 percent for a bilateral hearing loss disability prior to August 1, 2013, an increased rating in excess of 20 percent from August 1, 2013, and an increased rating in excess of 80 percent from February 19, 2014.  The Veteran filed his claim for an increased rating in October 2007.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id.

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids. 38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86. Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a),(b).

      Period prior to February 19, 2014

After carefully reviewing the evidence of record, the Board finds that for the entire period prior to February 19, 2014, a 50 percent rating, but no higher, is warranted for the Veteran's bilateral hearing loss disability.

A December 2007 VA examination documents pure tone thresholds, in decibels, and speech discrimination results as follows:

HERTZ


1000
2000
3000
4000
Avg
CNC
 
RIGHT
70
65
70
75
70
52%
 
LEFT
75
70
75
80
75
52%
 

The findings for both ears document exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a).  As a result, each ear should be evaluated separately.  When using Table VI and Table VIA to determine which results in the higher numeral, pursuant to 38 C.F.R. § 4.86(a), the numeric designation for each ear is VIII. When these designations are then applied to Table VII, a 50 percent evaluation is warranted.  

At the Veteran's April 2011 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:

HERTZ


1000
2000
3000
4000
Avg
CNC
 
RIGHT
50
55
60
60
56.25
74%
 
LEFT
55
55
65
65
60
82%
 

The findings for the left ear document exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a).  As a result, the left ear should be evaluated separately.  When using Table VI and Table VIA to determine which results in the higher numeral, pursuant to 38 C.F.R. § 4.86(a), the numeric designation for the left ear is IV.  Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings for the Veteran's right ear, a numeric designation of V is appropriate.  When these designations are then applied to Table VII, a 10 percent evaluation is warranted.  

At the Veteran's January 2012 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:

HERTZ


1000
2000
3000
4000
Avg
CNC
 
RIGHT
60
55
65
75
64
68%
 
LEFT
65
60
70
75
68
78%
 

The findings for both ears document exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a).  As a result, each ear should be evaluated separately.  When using Table VI and Table VIA to determine which results in the higher numeral, pursuant to 38 C.F.R. § 4.86(a), the numeric designation for each ear is V. When these designations are then applied to Table VII, a 20 percent evaluation is warranted.  

The Board recognizes the disparity between audiological testing during this time period.  The objective audiological findings from the three VA examinations during this period result in three separate disability evaluations pursuant to 38 C.F.R. § 4.85 and 38 C.F.R. § 4.86.  This includes an evaluation of 10 percent and 20 percent pursuant to the April 2011 and January 2012 VA examinations, respectively.  It is the results from these examination that led to the RO ultimately deciding to reduce the Veteran's disability evaluation from 50 percent to 20 percent over this time period.

However, as previously noted, the Board recognizes the concern over the adequacy of the December 2007 and April 2011 VA examinations.  In addition, while taking into consideration the severity of the Veteran's current hearing loss disability as recorded in the most recent February 2014 VA examination, the Board finds that the overall disability picture for the Veteran's bilateral hearing loss disability during this period more closely approximates a 50 percent evaluation, but no higher.

Period from February 19, 2014

At the Veteran's February 2014 VA examination, pure tone thresholds, in decibels, and Maryland CNC speech discrimination results were as follows:

HERTZ


1000
2000
3000
4000
Avg
CNC
 
RIGHT
75
85
105
110
93.75
36%
 
LEFT
85
95
110
110
100
36%
 

The findings for both ears document exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(a).  As a result, each ear should be evaluated separately.  When using Table VI and Table VIA to determine which results in the higher numeral, pursuant to 38 C.F.R. § 4.86(a), the numeric designation for each ear is X. When these designations are then applied to Table VII, a 80 percent evaluation is warranted.  

As a result, an 80 percent evaluation, but no higher, is warranted for this time period.

Both Periods

To the extent that the Veteran reports that his acuity is worse than evaluated, the Board has considered his statements for both periods.  The Board has addressed these contentions throughout this decision, including with respect to the adequacy of the examinations of record.  This evidence is both competent and credible in regard to reporting worsening hearing acuity.  In addition, the Board acknowledges the multiple buddy statements submitted by the Veteran.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, supra.

Accordingly, a 50 percent evaluation, but no higher, for the entire period prior to February 19, 2014 is warranted, and an evaluation in excess of 80 percent from February 19, 2014, is not warranted.  

IV. Extraschedular Consideration for Both Periods

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As noted previously, in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

At the February 2014 VA examination,  the Veteran reported that his hearing loss disability does have an impact on his occupation and usual daily activities.  The Veteran explained that he has difficulty hearing and understanding conversations.   At the Veteran's January 2012 VA examination, the examiner explained that the Veteran's hearing loss made it difficult for him to understand speech without amplification.  However, with amplification the Veteran was reportedly able to understand speech and carry on conversation with little difficulty.  As a result, the Board finds that these VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111  (2008), decided after the Court's decision in Martinak, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture involves factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers puretone decibel hearing loss and speech discrimination hearing loss.  While the Board notes the functional impact of the Veteran's hearing loss, there is no indication that this amounts to a functional impact that would warrant extraschuedular rating.  Martinak, 21 Vet. App. at 455; Cintron v. West, 13 Vet. App. 251, 259 (1999).  

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. Regardless, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate [which it manifestly is not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." 

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  As noted above, the Veteran has reported that he has difficulty hearing.  This functional effect caused by the Veteran's hearing loss disability, which the Board does not dispute, does not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In this case, the manifestations of the disability are contemplated by the schedular criteria governing hearing loss disability.  Therefore, referral for extra-schedular consideration is not warranted.

V. Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war. Id. Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2013).

In this case the Veteran is in receipt of service connection for a bilateral hearing loss disability, rated as 80 percent disabling, and bilateral tinnitus, rated as 10 percent disabling.  His combined rating is 80 percent.  Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU. 38 C.F.R. § 4.16(a). 

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. § 3.321 , 3.340, 3.341, 4.16. 

In his October 2013 TDIU claim, the Veteran reported that he last worked in 2008 as a painter.  He stated that "even with [his] hearing aids, it was becoming more complicated to hear and understand instructions."  The Veteran reported completing two years of high school and having a GED.
In an October 2007 medical opinion, a VA audiologist explained that "[r]ecords indicate Veteran's hearing loss is aidable and stable since 2003.  Hearing impairment presents many challenges in the work place; however, with state of the art amplification, assistive technology, vocational rehabilitation and/or medical intervention an individual should not be forced out of the workplace.  Deaf and hard of hearing people have been successfully employed in a variety of gainful, meaningful positions."

The Veteran's December 2007 VA examiner reported that after service the Veteran worked for 10 years as a chair parts inspector and furniture sprayer and at a Hospital performing general maintenance and painting for 28 years.  He reported losing his sense of balance from time to time.

The Veteran's April 2011 VA examiner stated simply that the Veteran's hearing loss and tinnitus disabilities had significant effects on his occupation due to the hearing difficulty.  

At the Veteran's January 2012 VA examination, the examiner explained that the Veteran's hearing loss made it difficult for him to understand speech without amplification.  However, with amplification the Veteran was reportedly able to understand speech and carry on conversation with little difficulty.  The examiner determined that the Veteran's tinnitus did not have an impact on the Veteran's ability to work.

The Veteran's February 2014 VA examiner stated that the Veteran's hearing loss disability does have an impact on his occupation and usual daily activities.  He has difficulty hearing and understanding conversations.   The examiner noted that the Veteran's tinnitus did impact his ability to work, as it lead to difficulty hearing, understanding conversations, and ringing in both ears.

Having carefully reviewed the medical evidence of record, the Board finds that the preponderance of the evidence does not show that the Veteran is precluded from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.

In reaching that conclusion the Board notes that there is no competent evidence of record showing that the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  As noted above, the Veteran underwent multiple comprehensive VA examinations, which addressed his service-connected disabilities.  While the examiners did note that the Veteran's hearing loss disability and tinnitus have an impact on his ability to work, there is no indication from the record that he is unable to work due to his service-connected disabilities.  To the contrary, the October 2007 VA examiner concluded that  "deaf and hard of hearing people have been successfully employed in a variety of gainful, meaningful positions."  While the Board notes that this examiner's opinion is provided at a time when the Veteran's hearing acuity was greater than it currently is, the opinion addresses hearing loss of increasing severity, including up to experiencing a complete inability to hear.  The Board has taken into account that the Veteran has work experience as a painter.  However, there is no indication that non-verbal instructions could not be provided to the Veteran in order for him to complete his work even if he is entirely unable to communicate verbally.  The impact of service-connected disabilities on a Veteran's ability to work is not determinative of an inability to work.

In that regard, the Board finds the VA medical opinions to be of significant probative value as they were based upon a complete review of the Veteran's entire claims file, and supported by adequate rationales.  Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The examiners considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination.  Here, the overwhelming medical evidence of record does not show that the Veteran is unemployable due to his service-connected disabilities. 

In closing, the Board does not doubt that the Veteran's service-connected disabilities have some impact on his employability.  However, the 80 percent combined schedular evaluation currently in effect recognizes significant industrial impairment resulting from his disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating of 50 percent, but no greater, for bilateral hearing loss disability for the entire period on appeal prior February 19, 2014 is granted.

Entitlement to an increased rating in excess of 80 percent from February 19, 2014 is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


